Citation Nr: 0123014	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  99-10 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence was submitted to reopen a 
previously denied claim of entitlement to service connection 
for residuals of a nasal fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's 
application to reopen a previously denied claim of 
entitlement to service connection for residuals of a nasal 
fracture.  

The veteran's VA claims file shows that in a June 1999 rating 
decision the RO denied the veteran's original claim of 
entitlement to service connection for frozen foot residuals 
and sent him correspondence that same month notifying him of 
the decision and his appellate rights.  Thereafter, no timely 
Notice of Disagreement with this decision was received from 
the veteran within one year and the decision became final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.302, 20.1103 (2000).  At the veteran's video 
conference hearing in May 2001, he indicated a desire to 
reopen the claim of entitlement to service connection for 
frozen foot residuals.  He presented oral testimony pertinent 
to this issue, with the understanding that the Board did not 
presently have jurisdiction to adjudicate that issue.  See 
the May 23, 2001 hearing transcript, page 3.  Because the 
issue of entitlement to service connection for residuals of 
frozen feet is not currently in appellate status, it will be 
discussed no further herein and it is referred to the RO for 
appropriate action.  The Board specifically directs the RO's 
attention to the May 2001 hearing transcript, pages 8-14.

The Board further notes that the veteran had also timely 
perfected an appeal of an April 1998 RO decision which denied 
him compensation for a right below-the-knee amputation, 
pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  
However, the veteran informed the undersigned Board Member at 
the May 2001 video conference hearing that he has withdrawn 
his appeal of this denial.  The veteran has also submitted a 
signed statement to that effect.  See 38 C.F.R. § 20.204 
(2000).


FINDINGS OF FACT

1.  In an unappealed March 1957 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a septal deviation and septectomy, residuals 
of a nasal fracture.  

2.  Evidence submitted since the RO's March 1957 rating 
decision is cumulative and redundant as to the issue of 
entitlement to service connection for residuals of a nasal 
fracture and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the RO's final March 1957 rating 
decision is not new and material; thus, the veteran's claim 
of entitlement to service connection for residuals of a nasal 
fracture is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim of entitlement to 
service connection for residuals of a nasal fracture.  His 
claim was initially denied in a March 1957 RO rating 
decision.

In the interest of clarity, the Board will initially review 
the pertinent law and regulations.  The Board will then 
provide a factual background of this issue.  Finally, the 
Board will analyze the issue on appeal and render a decision. 

Relevant law and regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. 1111 (West 1991); 38 
C.F.R. 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a), (b) (2000).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. 20.200 (2000).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veterans Claims Assistance Act of 2000 

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)] has been enacted. This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. Regulations 
implementing the VCAA have also been enacted.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].
  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA also requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The applicability of the VCAA to this case will be addressed 
in the analysis section below. 


Factual Background

Evidence of record in March 1957  

Evidence considered at the time of the RO's rating action of 
March 1957 regarding the veteran's original claim of service 
connection for a nose condition is as follows.

The veteran's service medical records show that his nose and 
sinuses were normal on enlistment examination on December 10, 
1952.  

Service medical treatment reports dated in April 1954 show 
that he was examined by an ear, nose and throat specialist.  
The service physician's report shows that the veteran related 
a history at the time of having fractured his nose 
approximately over two years earlier while playing football 
and that this event occurred prior to his entry into military 
service.  The veteran was found to have a broken nose with a 
deviated septum.  He was referred for surgical treatment and 
underwent a septectomy procedure in October 1954 to correct 
this defect.  An October 1954 clinical record  made reference 
to a line of duty determination which concluded that the 
nasal defect existed prior to his entry into service.  

The service medical records show no further treatment for 
problems relating to his nose and sinuses for the remainder 
of his period of active duty.  The report of his separation 
examination in November 1956 shows that he had normal sinuses 
and a septal deviation on inspection of his nose.  In his 
pertinent medical history, he was noted to have sustained a 
nose fracture in 1952 and underwent a nasal septectomy in 
1954 and that he had continued obstruction of nasal 
breathing.  

In December 1956, the veteran was honorably discharged from 
active duty.  Shortly afterwards within the same month, he 
filed a claim for service connection for a nose condition 
which he claimed to have begun in service, specifically on 
December 31,  1952.  


The March 1957 rating decision

The RO reviewed the aforementioned service medical records 
and denied his claim in a March 1957 rating decision.  
According to the decision, the basis of the RO's denial was 
that the veteran's nasal fracture pre-existed his entry into 
active duty, that the septectomy during service was performed 
to correct the pre-existing defect and that there was no 
evidence of aggravation of the pre-existing defect by 
service.  The veteran was sent notice of this decision and 
his appellate rights in correspondence dated in March 1957.  
The claims file does not reflect that the veteran submitted a 
timely Notice of Disagreement of this denial.  

The "new" evidence

In July 1997, the veteran filed a request to reopen his claim 
for service connection for residuals of a nasal fracture.  
Evidence pertinent to his claim which was submitted after 
March 1957 are as follows.

VA provided the veteran with an ear, nose and throat 
examination in November 1997.  The VA examiner who 
administered the evaluation reported that no medical records 
were present for his review prior to conducting the 
examination.  According to the veteran's reported history, he 
fractured his nasal bones during active duty in 1952 after he 
bumped into another person while pulling a rope during a 
basic training exercise.  Two years later, he underwent 
surgery to have his disfigured and deviated nasal bone 
refractured and reduced.  Following examination, the 
diagnoses were status post nasal bone fracture in 1952 with 
marked deviation and surgical repair two years following the 
injury in 1954, with subsequent difficulty breathing through 
the left nostril.  The examiner remarked that these 
conclusions were based upon the veteran's accounts of his 
personal medical history.

In various written statements presented in support of the 
veteran's application to reopen his claim, and also at his 
video conference hearing in May 2001, his pertinent testimony 
in all of these was that he had engaged in some physical 
"horseplay" with his fellow recruits during basic training 
which resulted in another soldier accidentally striking him 
in the face with his shoulder and fracturing his nose.  
According to the veteran, he was initially treated with 
applications of cold water packs at the local first aid 
station.  The following day, he was seen by a service 
physician who reportedly diagnosed him with a nasal fracture.  
After several days, his nasal swelling subsided and he was 
advised that he could seek consultation and treatment if any 
problem occurred later.  The veteran testified that later 
during service he was examined by a flight surgeon while in 
the course of determining his physical qualification for 
flight status, during which time the flight surgeon 
discovered an obstruction in the veteran's nose.  The veteran 
stated that at the time of the flight surgeon's examination 
he did not know the cause of his nasal obstruction, implying 
that he only remembered its origin at a later time 
afterwards.  Surgical treatment was performed in service to 
correct the problem.  The veteran's primary contention was 
that his nasal fracture was incurred in service and did not 
pre-exist his entry into active duty.

Analysis

Initial matter

The Board initially observes that the VCAA appears to have 
left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. 
§ 5103A(f).  Once a claim is reopened, however, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].  It further appears that the VCAA 
provisions pertaining to notice afforded claimants apply to 
claims to reopen.

In this case, the veteran has been accorded appropriate 
notice and the opportunity to present evidence and argument 
in support of his claim.  See, in particular, the April 1998 
letter from the RO to the veteran and the March 1999 
Statement of the Case, which provided him with appropriate 
law and regulations and reasons and bases for its decision 
and served to inform him of what was necessary for his 
application to reopen to be successful.  The veteran 
testified before the undersigned in May 2001. 

The Board further notes in passing that although as noted 
above it appears that the provisions of  the VCAA concerning 
VA's duty to assist do not apply to the initial stage of 
analysis with respect to reopening a previously-denied claim, 
a VA examination of the veteran's ears, nose and throat was 
in fact accomplished in November 1997. 

On August 29, 2001, new amendments to the regulations to 
implement the VCAA were enacted by VA.  VA has stated that 
"the provisions of (the revised regulations) only implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  However, included in these amendments were specific 
changes to the regulations addressing new and material 
evidence which confer a duty on VA to assist a claimant 
attempting to reopen a finally decided claim.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

Under usual circumstances, changes made to applicable laws 
and regulations during the pendency of a claim require 
consideration of the procedural safeguards to protect the 
claimant against prejudice and to preserve his due process 
rights, including possibly remanding the claim so that the 
agency of original jurisdiction may undertake any necessary 
evidentiary development and address the amendments in the 
first instance.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, the revisions to §§ 3.156 and 
3.159 contained in the implementing regulation were made 
applicable only to any claim to reopen a finally decided 
claim received on or after August 29, 2001.  The present 
appeal originates from an application which was filed well 
before such date, in July 1997.  Accordingly, the 
implementing regulation does not apply to this case.
In short, the Board concludes that insofar as they are 
applicable to the veteran's claim to reopen, the provisions 
of the VCAA have been satisfied.

Discussion

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
The Board is obligated by law to conduct a de novo review of 
this issue.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).

In March 1957, the RO denied the veteran's claim of 
entitlement to service connection for a septal deviation and 
septectomy, residuals of a nasal fracture.  Essentially, the 
original decision determined that the veteran's presumption 
of soundness on entry into service was rebutted by clear and 
unmistakable evidence demonstrating that his nasal fracture 
condition pre-existed his entry into service and was not 
aggravated by his period of military service.  The veteran 
was notified of this decision and of his appellate rights in 
a March 1957 letter from the RO.  No Notice of Disagreement 
or other correspondence was received from the veteran within 
the one-year period following this decision.  The March 1957 
RO decision became final with respect to the denial of 
service connection for residuals of a nasal fracture.  38 
U.S.C.A. 7105; 38 C.F.R. 20.202, 20.302, 20.1103 (2000); see 
also Evans, 9 Vet. App. at 285.  

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be presented.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
Hodge, supra.

The evidence which was before the RO in March 1957 has been 
summarized herein.  In brief, the evidence showed that in 
December 1956, shortly after he left service, the veteran 
filed a claim for service connection for a nose condition, 
which he reported had been sustained in December 1952, during 
his military service.  His service medical records, however, 
did not reflect that he sustained a nose injury during active 
duty.  Specifically, there is no pertinent entry in the 
service medical records in December 1952, January 1953 or 
indeed at any time during the veteran's first two years of 
service.   Service medical records further showed that in 
April 1954 he was treated for residuals of a nasal fracture 
which were reported by the veteran at the time of his 
treatment to have been incurred prior to his entrance into 
active duty.  An October 1954 medical report shows that a 
line of duty determination found that his nasal deviation was 
of undetermined origin and existed prior to his entry into 
service.  

In sum, the evidence which was before the RO rating board in 
March 1957 reflected that the nasal fracture had existed 
prior to his entry into active duty and that the nasal 
surgery performed in service was ameliorative and prescribed 
for correction of a pre-existing defect.  The RO accordingly 
denied the veteran's claim on the basis that there was no 
evidence of aggravation of the pre-existing deviated septum 
due to service.  

The pertinent evidence submitted since the March 1957 RO 
decision consists of the report of the November 1997 VA ear 
nose and throat examination and written statements and the 
transcript of the veteran's oral testimony, presented at a 
video conference hearing conducted in May 2001.  The veteran 
reported that he sustained a nasal fracture in service which 
necessitated corrective surgical treatment.

The critical inquiry is whether any of the newly submitted 
evidence bears directly and substantially upon the specific 
matter under consideration, namely whether the veteran's 
nasal fracture did not, in fact, pre-exist service but rather 
was incurred in service.  The key question is whether any of 
the evidence submitted since the March 1957 denial of the 
claim is new and material, which is to defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

In essence, the additional evidence consists entirely of 
statements made by the veteran to the effect that he injured 
his nose in late December 1952, during service.  This 
evidence is repetitious of a similar statements of record in 
March 1957 and as such cannot be considered to be new 
evidence.  Specifically, in a VA Form 8-526, Veteran's 
Application for Compensation or Pension, dated December 21, 
1956, the veteran specifically indicated that his nose 
condition began on December 31, 1952.

The Court has held in the case of Floyd v. Brown, 9 Vet. App. 
88 (1996), that in issues of newness and materiality of 
evidence to reopen a claim, where medical evidence is clearly 
based on the veteran's own account of his service and medical 
history, and the agency of original jurisdiction which issued 
the final decision had previously rejected this account, the 
evidence is not material and the claim may not be reopened.

In the November 1997 VA examination report, after noting that 
no records were present, the examiner stated "This gentleman 
did have a fracture of the nasal bones in 1952 during active 
duty."  It is clear that the examiner's statement was based 
on the veteran's own statement.

In DeSousa v. Gober, 10 Vet. App. 461 (1997), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where the facts show that the veteran received treatment from 
a physician many years after service, and the conclusion 
reached by the physician is clearly based solely on the 
history provided by the veteran, the Board is not bound to 
accept the medical conclusions and/or opinions of a 
physician.  

The fact that the veteran's statement concerning the date of 
onset of his nasal condition was transcribed by an examining 
physician does not turn such statement into competent medical 
evidence. As the Court has noted, "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . . ."  LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995). 

The VA examiner who conducted the November 1997 VA ear nose 
and throat examination remarked in his report that he did not 
have the veteran's medical records for his perusal prior to 
conducting the examination and that he was predicating his 
diagnoses on the veteran's personal account of his medical 
history.  The veteran's purported history is, in essence, 
identical to that which he presented to the RO in his 
original claim which was filed in December 1956, i.e. that 
his nose condition had its onset during active service.  
Therefore, the examination report amounts to a repetition of 
the veteran's statements, made as early as December 1956, to 
the effect that he injured his nose during service.  As such 
it is cumulative and redundant and it does not constitute new 
and material evidence. 

Similarly, the veteran's oral and written statements to the 
effect that his nasal fracture did not pre-exist his entry 
into service but rather was sustained during active duty is 
not new and material evidence.  These statements are 
essentially reiterative of previous contentions of the 
veteran when he filed his original claim in December 1956.  
As the probative value of these statements had been 
previously assessed and rejected by the RO in its prior final 
denial of his claim in March 1957, these statements are 
redundant of prior contentions and do not constitute new and 
material evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

For the reasons expressed above, the Board concludes that the 
additional evidence which has been submitted by the veteran 
as to this matter is not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has not been submitted, and the veteran's claim of 
entitlement to service connection for residuals of a nasal 
fracture is not reopened.  The benefit sought on appeal 
remains denied.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a nasal fracture, the benefit sought on appeal is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

